32 So. 3d 739 (2010)
Antonio MENDEZ, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-578.
District Court of Appeal of Florida, Fifth District.
April 16, 2010.
Antonio Mendez, Daytona Beach, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the Order denying Mendez's Motion to Correct Illegal Sentence rendered November 2, 2009 in case number 2006-CF-005964-A-O, in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, ORFINGER and TORPY, JJ., concur.